DETAILED ACTION
	1.	This action is in response to the amendment filed on 10/28/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20070165430) in view of Gritti (US 20110285370).
Regarding claim 1: Chen et al. disclose a circuit comprising (i.e. figures: 1-2 and 4): a first compensation circuit (i.e. circuit includes Rz2, Cz2, Cz3) that includes: 
a first resistor (i.e. Rz2) coupled (i.e. electrically coupled) to a first node (i.e. node connecting Cz2 and Rz2) and a second node (i.e. node connecting Cz3 and Cz2); 
a first capacitor (i.e. Cz3) coupled (i.e. electrically coupled) in parallel with the first resistor (i.e. Rz2), the first capacitor (i.e. Cz3) coupled (i.e. electrically coupled) to (i.e. node connecting Cz2 and Rz2) and to the second node (i.e. node connecting Cz3 and Cz2); 
 	a first amplifier (i.e. 211) that includes a first input coupled to the second node (i.e. node connecting Cz3 and Cz2), a second input coupled to receive a reference voltage (i.e. Vref), and an output configured to provide an error signal (i.e. Vcom) at a fifth node (i.e. node Vcom); 
a modulator (i.e. modulator circuit for control the switches) that includes a first input coupled to receive a clock signal (i.e. CLK), a second input coupled to the output of the first amplifier (i.e. 211) to receive the error signal (i.e. Vcom), and an output configured to provide a modulation signal (i.e. output that provides to the modulation controller); 
a second compensation circuit (i.e. figure 4) that includes: 
a third resistor (i.e. R41) coupled to the fifth node (i.e. node Vcom) and to a third node (i.e. node between R41 and 411); 
a second amplifier (i.e. 431) that includes a first input (i.e. + input) coupled (i.e. electrically coupled) to the third node (i.e. node between R41 and 411), a second input (i.e. - input), and an output (i.e. output of 431) coupled to the second input (i.e. - input); 
a fourth resistor (i.e. equivalent resistor of transistor 420, see col. 3, lines 41-42) coupled (i.e. electrically coupled) to the output of the second amplifier (i.e. 431) and a sixth node (i.e. node between 411 and C41),
(i.e. node between 411 and C41) is not directly coupled to the third resistor (i.e. R41) (i.e. figure 4 show transistor 410 is coupled between R41 and the node between 411 and C41); 
a fifth resistor (i.e. equivalent resistor of transistor 410, see col. 3, lines 41-42) coupled to the sixth node (i.e. node between 411 and C41) and to the third node (i.e. node between R41 and 411); and 
a second capacitor (i.e. C41) coupled (i.e. electrically coupled) to the third node (i.e. node between R41 and C41) and to the ground node (i.e. ground); and 
a switching circuit (i.e. switching circuit of 210) that includes an input coupled to the output of the modulator (i.e. modulator circuit for control the switches) to receive the modulation signal (i.e. output of modulation controller) and a set of outputs configured to couple to a power converter (i.e. converter of figure 2), wherein the first node (i.e. node connecting Cz2 and Rz2) is configured to couple (i.e. electrically coupled) to an output (i.e. Vout) of the power converter, 
 	but does not specifically disclose a first compensation circuit that includes: a second resistor coupled between the second node and a ground node; a modulator that includes a first input coupled to receive a ramp signal.
 	Gritti discloses a power converter comprising a first compensation circuit (i.e. figure 2) that includes: a second resistor (i.e. ROS) coupled (i.e. electrically coupled) between the second node (i.e. node fb) and a ground node (i.e. ground); a modulator that includes a first input (i.e. input for Rsw) coupled to receive a ramp signal (i.e. ramp signal of RSW, see ¶ 37).

Regarding claims 2 and 16: Chen et al. disclose (i.e. figures: 1-2 and 4) further comprising a ramp generator that includes an output coupled to the first input of the modulator to provide the ramp signal (i.e. ¶ 37).  	Regarding claims 3 and 13: Chen et al. disclose (i.e. figure 4) wherein: the fifth resistor is a value R; the fourth resistor is value K*R; and the second amplifier is configured to provide, at the third node, an equivalent capacitance of K times a capacitance of the second capacitor (i.e. Col. 4, lines 5-20).  	 Regarding claim 4: Chen et al. disclose (i.e. figures: 1-2 and 4) wherein the equivalent capacitance and a resistance of the third resistor are configured to produce a zero in a transfer function of the power converter.  	Regarding claims 7 and 18: Chen et al. disclose (i.e. figures: 1-2 and 4) wherein the modulator is a pulse-width modulator.  	Regarding claims 8 and 19: Chen et al. disclose (i.e. figures: 1-2 and 4) further comprising the power converter.  	Regarding claims 9 and 20: Chen et al. disclose (i.e. figures: 1-2 and 4) wherein the power converter includes a DC-DC buck-boost converter. 
Regarding claim 11: Chen et al. disclose a circuit (i.e. figures: 1-2 and 4) comprising: 
a first compensation circuit (i.e. circuit includes Rz2, Cz2, Cz3) that includes: 
(i.e. 211) that includes a first input coupled to the first node (i.e. node connecting Cz3 and Cz2), a second input coupled to receive a reference voltage (i.e. Vref), and an output configured to provide an error signal (i.e. Vcom); 
a modulator (i.e. modulator circuit for control the switches) that includes a first input coupled to receive a clock signal (i.e. CLK), a second input coupled to the output of the first amplifier (i.e. 211) to receive the error signal (i.e. Vcom), and an output configured to provide a modulation signal (i.e. output that provides to the modulation controller); 
a second compensation circuit (i.e. figure 4) that includes:
a capacitance multiplier circuit (i.e. circuit connected to EA41 and R41), wherein the capacitance multiplier circuit includes: 
a second amplifier (i.e. 431) that includes a first input (i.e. +) coupled (i.e. electrically coupled) to a third node (i.e. node between R41 and 411), a second input (i.e. -), and an output (i.e. output of 643) coupled to the second input (i.e. -); 
a fourth resistor (i.e. 420 as a resistor, see ¶ 23) coupled (i.e. electrically coupled) to the output of the second amplifier (i.e. 431) and a fourth node (i.e. node between 411 and C41); 
a fifth resistor (i.e. 410 as a resistor, see  ¶ 23) coupled to the fourth node (i.e. node between 411 and C41) and to the third node (i.e. node between R41 and 411); 
and a second capacitor (i.e. C41) coupled (i.e. electrically coupled) to the third node (i.e. node between R41 and 411) and to the ground node (i.e. ground) and 
a third resistor (i.e. R41) coupled (i.e. electrically coupled) to the output of the first amplifier (i.e. EA41) and the capacitance multiplier circuit (i.e. circuit connected to EA41 and R41) at the third node (i.e. node between R41 and 411), wherein the third resistor (i.e. R41) is not directly coupled to the fourth node (i.e. node between 411 and C41) (i.e. figure 4 show transistor 410 is coupled between R41 and the node between 411 and C41); and 
a switching circuit (i.e. switching circuit of 210) that includes an input coupled to the output of the modulator (i.e. modulator circuit for control the switches) to receive the modulation signal (i.e. output of modulation controller) and a set of outputs configured to couple to a power converter (i.e. converter of figure 2), wherein the first node (i.e. node connecting Cz2 and Cz3) is configured to couple (i.e. electrically coupled) to an output (i.e. Vout) of the power converter, 
 but does not specifically disclose a first resistor and a first capacitor coupled in parallel to a first node and to a feedback node; a second resistor coupled to the first node and to a ground node; a modulator that includes a first input coupled to receive a ramp signal.
 Gritti discloses a power converter comprising (i.e. figure 2) a first resistor (i.e. RFB) and a first capacitor (i.e. CS) coupled in parallel to a first node (i.e. FB) and to a feedback node (i.e. node connecting Vout); a second resistor (i.e. ROS) coupled to the first node (i.e. FB) and to a ground node (i.e. ground); a modulator that includes a first input (i.e. input for Rsw) coupled to receive a ramp signal (i.e. ramp signal of RSW, see ¶ 37).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Chen et al.’s invention with the converter as disclose by Gritti in order to correctly stabilize the feedback loop.
Regarding claim 12: Chen et al. disclose (i.e. figures: 1-2 and 4) wherein the capacitance multiplier circuit includes: a second amplifier that includes a first input coupled to a third node, a second input, and an output coupled to the second input; a fourth resistor coupled to the output of the second amplifier; a fifth resistor coupled between the fourth resistor and the third node; and a second capacitor coupled between the third node and the ground node.  	Regarding claim 14: Chen et al. disclose (i.e. figures: 1-2 and 4) wherein the equivalent capacitance and a resistance of the third resistor are configured to produce a zero in a transfer function of the power converter. 
Regarding claim 15: Chen et al discloses the claimed invention except for the third resistor is a variable resistor. It would have been obvious to one haring ordinary skill in the art at the time the invention was made to modify the circuit of Chen et al.’s invention to have the third resistor is a variable in order to provide a flexibility in the designed circuit, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 	Regarding claims 5-6 and 17: Chen et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first input of the first amplifier is an inverting input and the first amplifier is an inverting amplifier.  	Gritti discloses a power converter comprising (i.e. figure 2) the first input of the first amplifier is an inverting input and the first amplifier is an inverting amplifier.  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Chen et al.’s invention with the converter as disclose by Gritti in order to correctly stabilize the feedback loop.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20070165430) in view of Gritti (US 20110285370) and further in view of Saitoh (US 20100148740).
 	Regarding claim 10: Chen et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the DC-DC buck-boost converter includes: a first switch coupled between a power supply voltage and a fourth node; a second switch coupled between the fourth node and the ground node; an inductor having a first terminal and a second terminal, the first terminal of the inductor coupled to the fourth node; a third switch coupled between the second terminal of the inductor with the ground node; and a third capacitor having a first terminal and a second terminal; and a fourth switch coupled between the second terminal of the inductor with the first terminal of the third capacitor, wherein the second terminal of the third capacitor is coupled to the ground node, and wherein the first switch and the third switch are controlled by a first switching signal provided by the switching circuit and the second switch and the fourth switch are controlled by a second switching signal provided by the switching circuit.
 	Saitoh disclose a power converter (i.e. figure 14) comprising the DC-DC buck-boost converter includes: a first switch coupled between a power supply voltage and a fourth node; a second switch coupled between the fourth node and the ground node; an inductor having a first terminal and a second terminal, the first terminal of the inductor coupled to the fourth node; a third switch coupled between the second terminal of the inductor with the ground node; and a third capacitor having a first terminal and a second 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Chen et al.’s invention with the converter as disclose by Saitoh because it provides a stable and high-efficiency constant voltage over wide range of operating conditions.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection (see the above rejection)
In addition, term “coupled” recited in the claim is interpreted as “electrically coupled”. Therefore, Chen’s Fig. 1 and 4 show the resistors and capacitor are “electrically coupled” to the nodes as claimed through the electrical components of the circuit. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nguyen Tran/Primary Examiner, Art Unit 2838